Citation Nr: 1042728	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO. 07-28 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased evaluation for metatarsal 
callosities and plantar warts, left foot (left foot disability), 
current rated 20 percent disabling.

2. Entitlement to an increased evaluation for metatarsal 
callosities and plantar warts, right foot (right foot 
disability), current rated 20 percent disabling.

3. Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to December 
1976 and from November 1978 to June 1983.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran's last VA examination for his feet was in June 2008. 
It appears that his symptoms have become more severe since that 
time. Hence, a more contemporaneous VA examination, with findings 
responsive to the applicable rating criteria, is needed to 
properly evaluate the disability. See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2010). See also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran 
with a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical treatment, 
so that the evaluation of the claimed disability will be a fully 
informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(an examination too remote for rating purposes cannot be 
considered "contemporaneous").

The Veteran is currently rated 20 percent disabled for his left 
foot disability and 20 percent disabled for his right foot 
disability, for a combined rating of 40 percent. In order to meet 
the TDIU criteria on a schedular basis, one of the Veteran's 
service-connected disabilities must be rated higher than 40 
percent and the combined disability rating must be 70 percent. 
The criteria is not met. Consideration of TDIU on a schedular 
basis under 38 C.F.R. § 4.16(a) is not for application in this 
case. 
 
With respect to the matter of the Veteran's entitlement to TDIU 
on an extraschedular basis under 38 C.F.R. § 4.16(b), the medical 
and lay evidence indicates that the Veteran's foot disabilities 
interfere with his employment as a convenience store clerk. He 
reports missing frequent work due to foot pain. In addition, 
while a June 2008 VA examiner found that the Veteran's trouble 
standing was due to non-service-connected diabetes mellitus, a 
January 2007 VA examiner found that the service-connected foot 
disabilities interfered with the Veteran's ability to maintain 
employment. The Board finds that this evidence is at least in 
equipoise. Thus, there is evidence in the file which a supports a 
finding that the Veteran is unemployable due to his service-
connected disabilities. Under Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance. See also 
VAOPGCPREC 6-96. The matter of the Veteran's entitlement to TDIU 
should therefore be referred to appropriate VA officials for 
consideration on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1. Complete the following steps in order.

2. Schedule the Veteran for a VA 
examination to determine the current 
severity of his foot disabilities. The 
entire claims file must be made available 
to the VA examiner. Pertinent documents 
should be reviewed. Advise the examiner 
that the Veteran is competent to testify 
to his own symptoms, such as pain that 
requires bed rest. The examiner should 
conduct a complete history and physical. 
Specifically, the examiner should describe 
the severity of the Veteran's foot 
disabilities, including labeling each one 
"severe" or "moderately severe," and 
noting the impact of the disabilities on 
the Veteran's employment as a convenience 
store worker who has to stand on his feet 
all day.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner. All opinions should be supported 
by a clear rationale, and a discussion of 
the facts and medical principles involved 
would be of considerable assistance to the 
Board. 

3. After completing the above action, the 
claims for increased disability ratings 
for the foot disabilities should be 
readjudicated. If the claims remain 
denied, a supplemental statement of the 
case should be provided to the Veteran and 
his representative. After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

4. Refer the Veteran's file for 
consideration by the Director, 
Compensation and Pension Service, for 
entitlement to TDIU on an extraschedular 
basis. If the claims remain denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative. After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

